United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3682
                         ___________________________

                                     Keith Cronin

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

           Andrew Saul, Commissioner, Social Security Administration

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                          Submitted: September 24, 2019
                            Filed: December 27, 2019
                                 ____________

Before SMITH, Chief Judge, BEAM and ERICKSON, Circuit Judges.
                              ____________

BEAM, Circuit Judge.

      Keith Cronin, who suffers from borderline intellectual functioning, learning
delays, schizoaffective disorder, mood disorder, personality disorder, and an anxiety
disorder, applied for supplemental security income under the Social Security Act.
After a hearing, the Administrative Law Judge (ALJ) found that Cronin could
perform his past relevant work as an unskilled material mixer. Alternatively, the ALJ
found that there were significant numbers of jobs in the national economy that Cronin
could perform given his residual functional capacity (RFC). Thus, the Commissioner
denied benefits. The district court1 affirmed this denial. Cronin appeals and we
affirm.

I.    BACKGROUND

       Cronin applied for benefits on October 12, 2012, and his first ALJ hearing was
in April 2014. This hearing resulted in an unfavorable decision. On appeal, the
district court remanded to the ALJ, directing a more fully developed record with
respect to Cronin’s mental impairments and the effect they have on Cronin’s RFC.
In 2016, a second hearing was held with a different ALJ. The 2016 hearing
established the following background facts (that we find to be supported by
substantial evidence): Cronin was born in 1980 and attended school but did not
graduate from high school. In fact he only completed elementary or possibly junior
high course work; and though he attended sporadically due to his parents’ lifestyle,
he received special education services while in school, and often worked one-on-one
with a special education teacher, primarily because of his explosive behavioral issues
at the time. He has failed to pass the GED several times.

        Cronin testified that he was dismissed from several previous jobs for getting
into serious physical confrontations with co-workers and bosses. His last
employment of record was in 2004, when he was fired from his job doing highway
right-of-way maintenance. When his boss refused to pay him, Cronin “flipped out on
him.” Prior to the highway job, Cronin worked as a picture frame maker, but he was
fired from that job after being arrested for beating up another employee. Cronin spent
some time in prison, he alleges, for failing to pay a fine, and then again for starting


      1
       The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, sitting by consent of the parties pursuant to 28 U.S.C. § 636.

                                         -2-
an altercation with a county sheriff who had accused Cronin of lying to him. While
in prison, Cronin got into a fight with a guard who called him a name. He was also
assigned to an anger management class in prison. However, just prior to completing
the class, Cronin got into another altercation with an inmate who baited him into a
fight, was kicked out of the class, and was not allowed to re-take the class.

       Cronin testified about his daily activities. He stated that his wife paid the bills
and handled the money, but he could do his own laundry, pick up around the yard and
play with his young children. The predominant theme of Cronin’s testimony was that
he preferred to avoid interacting with people. The ALJ noted that Cronin’s right hand
was shaking badly during his testimony, and when asked about it, Cronin stated that
it was a coping mechanism. Cronin testified that he currently, and in the past,
received mental health treatment at a facility called Families, Inc., and was working
with a counselor who he believed was helping him. He also testified that his current
mental health medication was effective.

       The medical evidence in the record indicates that Cronin saw a consultative
examining psychologist in 2011. At that time, Cronin was not getting mental health
treatment nor taking any medication. Cronin reported to this doctor that he had anger
control problems when he was around too many people. Nonetheless the
psychologist found Cronin to be friendly, courteous, and cooperative. Ultimately this
clinician found that Cronin had average intellectual functioning and a “mild-to-
moderate” mood disorder.

       Cronin next sought medical treatment in October 2012, around the time he filed
for benefits. He was diagnosed by Dr. Thomas Baldwin with schizophrenia (in
addition to bipolar disorder) and was prescribed medication for those conditions.
Because he had filed for benefits, Cronin was interviewed by the social security
disability reviewer, who observed that Cronin had no problems with understanding,
coherency, concentration or communication. Cronin sought mental health treatment

                                           -3-
again in May 2013, when he began treatment at Families, Inc. He told Families, Inc.,
practitioners that he was taking Valium as needed but the record indicates he was not
taking the bipolar medication prescribed in October 2012. He reported his bipolar
family history, his difficult and abusive childhood, his lack of formal primary
education due to parental neglect, and history of substance abuse. He was again
prescribed medication, and received therapy at Families, Inc., for the next several
months. Ultimately, Cronin did well with both therapy and medication, and in fact
did well enough to discontinue treatment in the fall of 2013. However, he eventually
became noncompliant with medication, and was ultimately incarcerated for ten
months for delivery of illegal substances. Cronin returned to Families, Inc., in early
2016 at the behest of his parole officer who told him to “get back on [his]
medications.” Treatment notes from Families, Inc., during January 2016 through
August 2016 indicate that he attended therapy regularly, and every treatment note
after his initial consultation described his attitude as “[a]ttentive, cooperative, and
friendly.” The notes from June through August further indicate that he was
“managing his stress overall fairly well”; that the “meds [were] working well”; and
he “denied any recent outbursts.” Indeed, as stated, Cronin’s testimony at the
October 2016 hearing in front of the ALJ indicated that he was currently aided by
therapy at Families, Inc., and medication.

       After the October 2016 hearing, the ALJ scheduled Cronin for another
consultative mental and intellectual examination, which was conducted in December
2016. The psychologist who examined him, Dr. Hobby, found that Cronin was
mostly able to live independently, had young children that he helped care for at home,
and was attentive, pleasant, related well, had no problem with thought processes, no
perceptual abnormalities and exhibited good emotional control. Cronin’s scores on
the various IQ and other intelligence tests ranged from 66 to 84 (the 84 score was in
perceptual reasoning). The psychologist found that Cronin could concentrate, follow
directions, and had good persistence. Dr. Hobby also found that there were
discrepancies between Cronin’s alleged interpersonal skills and the interpersonal skill

                                         -4-
level he demonstrated during the interview, which was appropriate. Thus, the
consulting psychologist who examined Cronin soon after his successful Families,
Inc., therapy and a return to a medication regimen, diagnosed him with borderline
intellectual functioning, a learning disorder, and bipolar disorder. Dr. Hobby opined
that Cronin could learn simple, semi-skilled work tasks.

       After obtaining the results of the consultative examination, the ALJ issued
its written opinion using the “five-step” sequential analysis dictated by 20 C.F.R.
§ 416.920. At step one, the ALJ found that Cronin had not engaged in substantial
gainful employment since his application date in October 2012. At step two, the ALJ
found that Cronin had the severe impairment of borderline intellectual functioning,
learning delays, schizoaffective disorder, mood disorder, personality disorder, and an
anxiety disorder.2 However, the ALJ found at step three of the familiar framework
that Cronin did not meet any of the listings,3 and specifically mentioned mental
disability listings 12.03, 12.04, 12.08 and 12.11. The ALJ found that Cronin did not
have two marked limitations in any of the following criteria: understanding,
remembering, applying information, interacting with others, concentrating, persisting,


      2
       As there are more disorders listed in the ALJ’s opinion than in the recent
consultative examination report, the ALJ obviously took into account the other
medical documentation in the administrative record, including previous consultative
examinations, and the treatment Cronin received at Families, Inc.
      3
       The “listings” are in Appendix 1 to Part 404, Subpart P, of the social security
regulations. 20 C.F.R. § 404.1525. Section 12 of the listings contains the “Mental
Disorders,” of which there are eleven categories. Generally speaking, the listings
contain diagnostic description for the particular impairment, and then, specifically
have a certain number of lettered paragraphs with criteria in which the claimant must
prove he has an “extreme limitation” or “marked limitation.” The number of criteria
and limitations required varies with each listing. The listings operate as a
presumption of disability–if a claimant meets or has the equivalent to a listed
impairment, he is presumed to be disabled and is awarded benefits. Lott v. Colvin,
772 F.3d 546, 549 (8th Cir. 2014).

                                         -5-
maintaining pace, and adapting or managing himself. The ALJ also found that Cronin
did not need a highly structured living setting. Without meeting these criteria, Cronin
did not meet the listings.

       The ALJ next calculated Cronin's RFC, considering that Cronin had no
exertional limitations, but had the following nonexertional limitations: he is limited
to simple, routine, and repetitive tasks that require only incidental interpersonal
contact. The ALJ credited the testimony of the vocational expert who testified at the
hearing that someone with Cronin's RFC described above would be able to return to
his past relevant work as a material mixer. Accordingly, the ALJ found Cronin was
not disabled at step four. While the analysis could have stopped at that point, the ALJ
additionally found that Cronin would also not be disabled at step five because his
RFC indicated he could perform a wide range of work in the national economy.
Cronin argues on appeal that the ALJ erred at step three by failing to analyze his
impairment in light of the intellectual disorder listing 12.05, and also alleges his RFC
was incorrectly calculated.

II.   DISCUSSION

       The familiar substantial evidence in the record standard controls here. We
must affirm if there is evidence that a reasonable mind would accept, but less than a
preponderance of evidence in the record as a whole, to support the Commissioner's
decision. Reece v. Colvin, 834 F.3d 904, 908 (8th Cir. 2016). We review the district
court's decision de novo. Id.

       The crux of the case as it has been framed on appeal rests at step three of the
five-step process–specifically whether Cronin can meet listing 12.05(B), based upon
an IQ of between 60 and 70, in addition to an extreme impairment in adaptive
functioning or two marked limitations in adaptive functioning. Cronin bears the
burden at step three of showing that his impairments meet or equal an impairment

                                          -6-
described in the listings. Carlson v. Astrue, 604 F.3d 589, 593 (8th Cir. 2010). To
establish equivalency, a claimant must present medical findings equal in severity to
all the criteria for the one, most similar, listed impairment. Id. at 594. Additionally,
the impairment must have lasted at least one year in duration. 20 C.F.R. § 416.909.
Cronin alleges he meets or equals listing 12.05 because he has the requisite IQ below
70 and also has significant deficits in adaptive functioning due to his mental
impairments.

       Cronin takes issue with the fact that the ALJ did not actually consider
intellectual disorder listing 12.05 (which was formerly referred to as the mental
retardation listing and is now referred to as “mental disorders”). In its review, the
district court noted the ALJ’s failure to consider 12.05, but found that any error by
the ALJ in not considering 12.05 was harmless, as the ALJ’s other findings make it
clear that the ultimate finding that Cronin was not disabled was supported by
substantial evidence in the record. The government contends that listing 12.05 was
not the proper listing for the ALJ to consider given Cronin’s testing, and instead
argues the ALJ properly considered 12.11–which addresses borderline intellectual
functioning, the diagnosis Cronin was given in his most recent consultative
examination.

      We find that there is substantial evidence in the record to support the ALJ’s
finding that Cronin is not disabled within the meaning of the Social Security
regulations and listings, regardless of which Section 12 mental disorder listing was
considered. Listing 12.05, Paragraph B, which Cronin advances on appeal, states the
following description and criteria, of which all three must be satisfied:

      1. Significantly subaverage general intellectual functioning evidenced
      by a or b: a. A full scale (or comparable) IQ score of 70 or below on an
      individually administered standardized test of general intelligence; or b.
      A full scale (or comparable) IQ score of 71–75 accompanied by a verbal
      or performance IQ score (or comparable part score) of 70 or below on

                                          -7-
      an individually administered standardized test of general intelligence;
      and 2. Significant deficits in adaptive functioning currently manifested
      by extreme limitation of one, or marked limitation of two, of the
      following areas of mental functioning: a. Understand, remember, or
      apply information (see 12.00E1); or b. Interact with others (see
      12.00E2); or c. Concentrate, persist, or maintain pace (see 12.00E3); or
      d. Adapt or manage oneself (see 12.00E4); and 3. The evidence about
      your current intellectual and adaptive functioning and about the history
      of your disorder demonstrates or supports the conclusion that the
      disorder began prior to your attainment of age 22.

20 C.F.R. § 404, Subpt. P, App. 1.

        Cronin has been given a number of IQ tests, resulting in various scores, almost
all of them quite low, in the 60s and low 70s. For purposes of this appeal, assuming
we find that Cronin’s IQ score is in the requisite range for listing 12.05, we still must
also find there is substantial evidence to support that he has significant deficits in
adaptive functioning manifested by an extreme limitation in one area, or marked
limitations in two areas listed above. With the record before us,4 the only deficit we
need to consider is whether Cronin has an extreme limitation in his ability to interact
with others. While Cronin has certainly established a history of an inability to get
along with certain people, most if not all of the altercations he testified about at the
most recent ALJ hearing–at work, in jail, and with police officers–were in some ways
understandable. His boss refused to pay him; the guard called him names; and the


      4
       Indeed, substantial evidence by way of Dr. Hobby’s report indicates that
Cronin does not have extreme or marked limitations in the other areas of adaptive
functioning listed in 12.05(B). While reports from other therapists might indicate
Cronin has such marked or even extreme limitations, the ALJ was entitled to rely
upon Dr. Hobby’s report in making its findings and conclusions. See Reece, 834 F.3d
at 908 (“Even if substantial evidence in the record could have supported a contrary
outcome, we must affirm the ALJ’s decision if there is also substantial evidence to
support it.”).

                                          -8-
inmate at the anger management class baited him into the fight, as Cronin described
it at the October hearing. Thus, Cronin does not appear to have the additional
“extreme” limitation in adaptive functioning, or two marked limitations in adaptive
functioning that are required to meet listing 12.05. He probably does have a marked
limitation in interacting with others, but not in any of the other areas of mental
functioning listed above. In fact, there is substantial evidence to support the notion
that each time Cronin has successfully stayed with his medication and counseling
regimen, he has responded well. The Families, Inc., 2016 treatment records,
recounted above, indicate Cronin’s commitment to, and progress in, talk therapy, his
success on medication, his ongoing success in controlling outbursts, and his general
good affect when dealing with people at the Families, Inc., therapy facility.

       We acknowledge that many doctors have treated and diagnosed Cronin, and
these doctors and therapists throughout the lengthy history of this case have given
different opinions about what Cronin is capable of and the extent to which he needs
to avoid all interaction with other people. At the end of the day, however, there is
substantial evidence to support the ALJ’s decision to credit the recent opinion of the
December 2016 consultative examiner Dr. Hobby, and Cronin’s success with therapy
and medication from Families, Inc., during 2016. Conditions that are controlled with
treatment are not considered disabling. Wilson v. Chater, 76 F.3d 238, 241 (8th Cir.
1996). Accordingly, even though the ALJ did not analyze listing 12.05, there is
substantial evidence to support the notion that while Cronin may have had the
requisite low IQ scores, he did not have the additional extreme or marked limitations
that would meet that listing.

      Furthermore, since Dr. Hobby diagnosed Cronin with borderline intellectual
functioning, the ALJ properly considered listing 12.11 in assessing Cronin’s case.
20 C.F.R. § 404, Subpt. P, App. 1 (“Examples of disorders . . . evaluate[d] in this
category [12.11] include . . . borderline intellectual functioning . . . .”). On appeal,
Cronin only challenges the ALJ’s refusal to find that he met listing 12.05, not that the

                                          -9-
ALJ mistakenly applied 12.11 or any of the other listings the ALJ considered and
noted. Nonetheless, we additionally find that Cronin did not meet listing 12.11.5

       Finally, the ALJ properly considered Cronin’s mental limitations in describing
Cronin’s RFC. There is substantial evidence in the record, in the form of consultative
physicians’ reports and Cronin’s treatment records, to support the finding that Cronin
is limited to simple, routine, and repetitive tasks that require only incidental
interpersonal contact. Cronin’s primary argument regarding the RFC is that the ALJ
improperly discounted the opinion of a Families, Inc., therapist Erin Snodgrass who
stated that Cronin had extreme limitations in his ability to work in coordination with
others. However, the ALJ is entitled to view all the evidence, and give weight or
discount even the opinions of treating clinicians when those opinions are not in
accord with other evidence in the record. Juszczyk v. Astrue, 542 F.3d 626, 632 (8th
Cir. 2008). The record reflects that Snodgrass checked a box stating that Cronin’s
mental impairments were severe on a majority of days and wrote the same words as
text on the side of the form. The ALJ decided to give this checklist opinion “little
weight” as it was contrary to some of Snodgrass’s own treatment notes and those of
other Families, Inc., therapists described above, including Cronin’s progress in
controlling his condition. The ALJ did credit Snodgrass’s extensive treatment notes
in several other respects, and we agree there is substantial evidence to support the
notion that on the whole, Families, Inc., treatment notes over the course of several
months in 2016 more consistently show a pattern of Cronin’s marked improvement
with therapy and medication treatment.

      Cronin also points to a low “GAF” (Global Assessment Functioning) score of
49 out of 100 in 2013; however, this score was taken before Cronin began what has

      5
       This we discern despite the fact that one of listing 12.11's criteria is
“[r]ecurrent motor movement” which the ALJ noted Cronin struggling with during
the hearing. See Listing 12.11(A)(3). However, this criteria is just one of several that
Cronin must establish to qualify for listing 12.11.

                                         -10-
been ultimately successful recent mental health treatment, described above. Cronin
was able to stop treatment for three years, and then began again in 2016. The ALJ
noted, and there is substantial evidence to support the finding, that therapy and
medications are helpful to Cronin and he is able to function well while in mental
health treatment. Accordingly, the ALJ’s RFC was not erroneously calculated due
to the ALJ’s alleged disregard of therapist Snodgrass’s opinion or its refusal to give
substantial weight to a stale GAF score.

III.   CONCLUSION

       We affirm the Commissioner’s denial of benefits.

ERICKSON, Circuit Judge, dissenting.

       Keith Cronin cannot shop for groceries because he loses control and breaks
items in the store. He cannot be in public for more than ten minutes at a time or drive
more than two miles from home. He could not complete his hearing before the ALJ
without shaking uncontrollably and leaving the building. While it is commendable
that Cronin completes some activities of daily living (“ADLs”) and accomplishes
moderate therapy goals within his limitations, it is clear to me on this record that he
is a person unable to work. Because I would hold that a finding of no disability is not
supported by substantial evidence on the record, I respectfully dissent.

       Cronin’s parents were members of a criminal biker gang and Cronin was
severely abused and neglected as a child. Cronin’s mother died “in his arms” when
he was still a child, after which he was placed in foster care. He has had chronic
social and explosive mood conditions since age five and attempted suicide multiple
times as a teenager. Cronin has been diagnosed with mood disorder, low intellectual
functioning, anxiety, bipolar I disorder, simple schizophrenia, post-traumatic stress
disorder, undersocialized conduct disorder, avoidant personality disorder, and

                                         -11-
unspecified depressive disorder. His IQ was measured at 61 and 68. Cronin has
never lived without the daily support of others, although he did live in a camper by
himself on his adopted parents’ property, where his mother brought him groceries and
other daily essentials. Cronin has received inpatient psychiatric care, outpatient help
for emotional and psychological problems, and day treatment since age eleven.

        According to the record, Cronin has worked sporadically, with his highest
annual salary coming when he worked for his stepfather, earning $6,848.50. Cronin
testified before the ALJ that he did not really earn that salary, but that his stepfather
was “helping [him] out.” The longest Cronin has ever held a job is four months. He
reported that he is usually fired because of an explosive and violent outburst. Cronin
received one-on-one special education, but did not graduate or obtain a GED. The
record establishes that Cronin has a limited ability to read and write.

       I agree with the majority that by finding Cronin did not meet Listing 12.11, the
ALJ necessarily found he did not meet Listing 12.05. That finding, however, does
not end the inquiry. The ALJ’s finding that Cronin did not satisfy the paragraph B
criteria to meet or equal Listings 12.08 or 12.11 is not supported by substantial
evidence.      Cronin satisfies the paragraph B criteria because the record
overwhelmingly shows his extreme limitation in interacting with others. Even if
Cronin has only a marked limitation on his ability to interact with others, as the
majority suggests, it is clear from the evidence in the record that Cronin also has a
marked limitation on his ability to adapt or manage himself and these two marked
limitations are sufficient to satisfy the criteria.

       The ALJ found that Cronin has only a moderate limitation on his ability to
interact with others because he lives with his wife and children and gets along with
family and friends. The majority acknowledges a marked limitation on Cronin’s
ability to interact with others, but declines to find an extreme limitation. I believe the
record shows that Cronin’s inability to interact with others is limited for several

                                          -12-
reasons, and when considered together overwhelmingly establish an extreme
limitation. Cronin’s only friend is his adopted brother who visits Cronin at home.
Cronin tries to take care of his children and has been to their school, but the school
arranges for him to leave quickly because of his inability to manage his behavior.

       The ALJ and the majority gloss over Cronin’s outbursts minimizing their
severity, frequency, and, more importantly, Cronin’s inability to control them. The
record establishes that Cronin blacks out and becomes violent. He was fired five
hours into his first day at one job for attacking a supervisor. He was fired from his
previous relevant work as a material mixer for attacking a coworker. He was
removed from anger management for attacking a classmate on graduation day.
Cronin’s self-regulation appears to be limited to avoiding conflict by isolating
himself. For example, he avoids driving because he worries he will black out, exit
his vehicle, and attack another driver. He avoids interpersonal contact by staying
home alone, with the exception of therapy-advised ten-minute trips in public once per
week.

       Cronin has at least a marked limitation on his ability to adapt or manage
himself. The Listing appendix defines adapt or manage oneself as “the abilities to
regulate emotions, control behavior, and maintain well-being in a work setting.” 20
C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(E)(4). The ALJ ignored substantial evidence
to the contrary when he relied solely on Cronin’s ability to perform ADLs at home to
find a mild limitation. Specifically, the ALJ found Cronin “is able to perform self-
care tasks independently and without reminders . . . cook simple meals using a
microwave [and] manage his finances.” However, the record shows Cronin cannot
balance a checkbook, but can pay simple bills and count change. It is difficult to
reasonably read Cronin’s ability to operate a microwave, clean himself, and handle
cash as evidence of only a mild restriction on his ability to regulate emotions,
behaviors, and well-being in a work environment when contrasted with Cronin’s real-
life experience in the workplace. Cronin’s anger, explosive outbursts, panic attacks,

                                        -13-
uncontrollable shaking, public anxiety, and violent attacks on coworkers and
supervisors demonstrate a marked or extreme limitation.

       The ALJ mistakenly relied solely on Cronin’s ADLs and behavior in
evaluations and treatment to analyze paragraph B criteria, which is intended to
determine function in the workplace. The evaluation appendix is clear that evidence
is meant to demonstrate workplace function, and that ability in environments less
demanding and more supportive than a workplace should not be dispositive. 20
C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(D)(1), 12.00(C)(6)(b). Yet, this is exactly
what the ALJ did. In forming paragraph B conclusions for all adaptive functions, the
ALJ only considered: (1) behavior in a supportive therapy or medical environment;
(2) Cronin’s relationship with his family; (3) household chores; (4) reading the Bible
by himself at home; (5) cooking simple meals using a microwave; (6) paying simple
bills and counting change; and (7) driving. With the exception of driving—and the
record is clear that Cronin’s ability to drive is limited—each task occurs in a
supportive environment. Tellingly, the ALJ’s opinion lacks support that is relevant
to Cronin’s functional capacity in a work environment.

       The ALJ attached great significance to Cronin’s therapy notes from Friends,
Inc. to determine he had the RFC to complete simple work with incidental
interpersonal contact. While the Friends, Inc. therapy notes show Cronin was going
out in public once per week, getting more sleep, and having decreased panic attacks,
anger outbursts, and anxiety, these observations were taken out of context by the ALJ.
Cronin’s goals were modest, home-oriented, and he lost most of the ground he had
gained during his hiatus from therapy in 2013. Cronin’s 2013 therapy goals included
leaving home once per week. Reaching that goal is an accomplishment for someone
struggling with the challenges Cronin faces, but hardly establishes an ability to work.
When Cronin left Friends, Inc. in 2013 his symptoms flared, resulting in his
incarceration. While incarcerated, Cronin suffered from black outs, fought with
inmates and guards, was put in isolation, and his condition deteriorated.

                                         -14-
       Importantly, his 2016 notes focus entirely on his home life. Whereas in 2013
he was directed to go out in public once per week, his 2016 goals only involved
identifying triggers, applying healthy coping mechanisms, taking medication, and
meeting appointments. His last therapy notes describe his belief that the only thing
keeping him from deteriorating is his children. The 2016 therapy notes from Friends,
Inc. suggest Cronin should “take time for himself when he’s upset before blowing
up.” The 2016 focus was clearly on Cronin managing his symptoms in private, not
in a workplace.

        The ALJ gave little weight to Erin Snodgrass’s responses to a September 30,
2016 mental evaluation form. Snodgrass was Cronin’s primary counselor during his
2016 treatment at Friends, Inc. Snodgrass marked on the form that Cronin had
extreme or marked limitations in understanding, sustained concentration, social
interactions, and adaptation and would miss more than three days of work per month.
The ALJ gave these responses little weight because they were contradicted by
Snodgrass’s own therapy notes. “We defer to the ALJ’s determinations regarding the
credibility of testimony, as long as those determinations are supported by good
reasons and substantial evidence.” Johnson v. Colvin, 788 F.3d 870, 872 (8th Cir.
2015) (cleaned up). Unlike the focus in therapy, Snodgrass’s answers to the mental
evaluation form were in response to questions about Cronin’s functional capacity in
a work environment. Given that the 2016 notes are concerned with Cronin’s home
life, they are hardly inconsistent with Snodgrass’s opinion that he would be more
severely limited in a work environment. Relying on Snodgrass’s therapy notes for the
proposition that Cronin was improving at home, but rejecting her opinion that he
would be extremely limited in a work environment as inconsistent is not, in my
opinion, supported by good reasons and substantial evidence.

      Because I would hold the ALJ’s findings that Cronin did not meet or equal a
Listing and had the RFC to complete simple work with only incidental interpersonal
contact are not supported by substantial evidence, I would reverse the district court.

                                        -15-
Because the record overwhelmingly supports a finding of disability and this case has
already been remanded once, I would reverse and remand with instruction to award
benefits. See e.g., Pate-Fires v. Astrue, 564 F.3d 935 (8th Cir. 2009) (reversing and
remanding with instruction to award benefits under similar circumstances); Bradley
v. Bowen, 800 F.2d 760, 765 (8th Cir. 1986) (remanding with instruction to award
benefits where previous remand led to a lack of confidence that another remand
would produce the correct result).

      For the foregoing reasons, I respectfully dissent.
                      ______________________________




                                        -16-